Citation Nr: 1004047	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to May 1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO dated 
in April 2004.  

During the course of his appeal, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge, in January 
2007.  A transcript of the hearing is of record.  

In August 2007, the Board issued a decision that, inter alia, 
denied the Veteran's claims of service connection.  The 
Veteran, in turn, appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In November 2008, the Court granted the parties' Joint Motion 
for Remand (Joint Motion), vacating the Board's decision as 
to the issues of service connection for a bilateral knee 
disorder and for a back disorder, and remanding the claim to 
the Board for further proceedings consistent with the Joint 
Motion.  

The appeal now is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




REMAND

The Veteran contends that he currently suffers from a 
bilateral knee disorder and a back disorder due to injuries 
sustained during service while in basic training.  
Specifically, he describes injuring his knees and back while 
stationed in Washington State, while performing training.  He 
claims that he was transported on a helicopter during the 
training and was told to jump from the helicopter, 20 feet, 
to the ground below.  

The Veteran asserts that he broke both his knees and his back 
when he performed this jump.  These assertions are supported 
by oral testimony provided by the Veteran and his 
representative in his January 2007 hearing, which corroborate 
his reported symptomatology and history of injury.  

Service records indicate that the Veteran's military 
occupational specialty (MOS) was Wheel Vehicle Mechanic and 
Track Vehicle Mechanic.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2009).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 38 
U.S.C.A. § 1153 (West 2002).  

The Board notes that service treatment records are generally 
negative for any diagnosis of or treatment for a bilateral 
knee disorder or for a back disorder.  The Board notes that 
on a June 1971 enlistment Report of Medical History, the 
Veteran checked-the-box for "arthritis or rheumatism," and 
complained of frequent aching of the knees.  However, the 
accompanying Report of Medical Examination was negative for 
any further indication of a joint disorder.  Moreover, 
complaints of a bilateral knee disorder or back disorder are 
not reflected in the record until 1978.  

The private and VA treatment records, dated from October 1998 
to September 2008, indicate diagnoses of and ongoing 
treatment for a bilateral knee disorder and a back disorder.  

Specifically, a VA treatment record, dated in October 1998, 
shows complaints of chronic pain and swelling in the right 
knee, and chronic low back pain.  Surgical history included 
right knee surgery, and the Veteran reported being in a motor 
vehicle accident in 1996 that caused disability.  

On evaluation, the evaluator observed a scar on the right 
knee, and noted the knee had no swelling and full range of 
motion.  The Veteran was assessed with post-right knee 
surgery, back disc disease, arthritis, and a motor vehicle 
accident in 1996 with disability.  

A June 2000 VA treatment record reveals a CT scan of the 
lumbosacral spine was negative, and an MRI study of the knee 
reflected a tear.  Physical examination results of the 
musculoskeletal system revealed knee crepitus.  The Veteran 
was diagnosed with lumbosacral degenerative joint disease, 
disc disease, and right degenerative joint disease of the 
knee per X-ray findings.  

A VA treatment record, dated in May 2006, indicates a history 
of two right knee surgeries, and findings of bilateral knee 
osteoarthritis and chronic low back pain.  

On physical examination, the physician noted the Veteran had 
some fluid in the left knee, and had a lot of retropatellar 
crepitus and some signs of osteoarthritis, although not 
advanced to the point that the right knee was advanced to.  
The Veteran was diagnosed with osteoarthritis, and the 
physician opined that the Veteran would ultimately require 
knee replacement surgery, but should work on weight reduction 
in the meantime.  

A private treatment record, dated in June 2006, shows that 
the Veteran was treated for left knee pain and bilateral knee 
pain that had existed since 1978 and gradually worsened.  

The physician observed that the Veteran had difficulty 
ambulating, and displayed pain and crepitus on ambulation.  
Further, the physician noted that the Veteran had been bed-
ridden for a few months because of knee pain with a tense 
effusion of the left knee joint with swelling of the entire 
limb.  

Physical examination results revealed a tense effusion of the 
left knee joint.  X-ray studies of both knee joints indicated 
that on the right, the Veteran had terminal degenerative 
arthritis of the right knee joint with tricompartmental 
disease and subluxation of the femur on the tibia, and on the 
left side he had the same, except to a lesser extent, but had 
severe compartment disease and varus deformity.  The 
physician recommended total knee arthroplasties bilaterally 
as soon as possible.  

VA treatment records, dated in September 2008, indicate 
complaints of worsening back and knee pain and show findings 
of chronic osteoarthritis.  

The Board now finds that, collectively, the medical evidence 
of record is unclear as to the etiology of the Veteran's 
current bilateral knee and back disorders, and there are no 
opinions of record to address the existence of a nexus 
between any current knee or back disorders and service.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  

Here, given the Veteran's assertions, along with the evidence 
showing post-service diagnoses of bilateral knee and back 
disorders, the Board finds that VA examinations with medical 
opinions are warranted to properly adjudicate these claims.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); Charles v. Principi, 16 Vet. App. 370 
(2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claims, and 
that failure to do so may result in an adverse decision.  

The Veteran's claims file includes medical records from the 
VA Medical Centers (VAMC) in Fayetteville and Little Rock, 
Arkansas, dated through September 2008.  The Veteran has 
indicated that he is still being treated at these facilities 
for his knee and back disorders.  Updated medical records 
from this facility will need to be requested and, if 
obtained, included with the claims file.  38 C.F.R. § 
3.159(c)(2) (2009); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Moreover, private treatment records from a "Dr. L" and from 
Roosevelt hospital were referenced during the Veteran's 
hearing testimony (see page 21 of hearing transcript).  These 
records are absent from the claims file, and no attempt to 
obtain them has been documented.  Hence, the Board finds that 
these records should also be requested and, if obtained, 
associated with the claims file.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that he provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any outstanding evidence relevant to the 
claims of service connection, to include 
treatment records from the Fayetteville 
and Little Rock VAMCs dated from 
September 2008 to the present, along with 
private treatment records from "Dr. L" 
and Roosevelt Hospital (see above).  

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of the claimed 
bilateral knee disorder and low back 
disorder.  

The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should elicit from 
the Veteran and record a complete history 
referable to the claimed conditions.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has current 
low back or knee disability that is due 
to an injury as described by the Veteran 
or as the result of another event or 
incident consistent with his duties 
during service  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examinations, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


